DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-18 and 20-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for preparation of PAI film, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/08/2021.
Applicant’s election without traverse of polyamide-imide (PAI) film in the reply filed on 9/08/2021 is acknowledged.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al (US 201050299392).

Park teaches a method of preparing a polyamide-imide copolymer includes comprising the step of reacting TFDB (2,2'-bis-trifluoromethyl-4,4'-biphenyl diamine) with  6FDA (4,4'-(hexa-fluoroisopropylidene)diphthalic anhydride), (meeting the limitations of claims 9 and 10) in N,N-dimethylacetamide (DMAc) to prepare a first polymer, and then adding  TPC (Terephthaloyl chloride),  

Note that even though Applicant teaches two dicarbonyl compounds in Examples (i.e. TPC and biphenyl dicarbonyl chloride (BPCI), only one of them can be used (see Applicant’s printed Publication at 0069 and claim 13).

Thus, Park discloses the polyamide-imide, which is formed from the same components as Applicant, using analogous synthetic method (specifically, both Park and Applicant disclose mixing tetracarboxylic acid anhydride and diamine on the first step and then adding dicarbonyl compound).

Regarding claims 6 and 8, Park teaches PAI film thickness of 50 um, where light transmittance of around 90% and Yellowness index of 2.4-4.2 (see Table 1 at 0082).

Regarding claim 11, Park discloses TFDB/6FDA ratio is within the range of 100/20 to 100/80 (see 0021).

The reference discloses that the copolymer resin has a weight average molecular weight of 10,000-400,000 (see claim 4).

Note that film properties, recited in claims 1-8, depend primarily on the PAI structural formula, molecular weight and method of film preparation. 



In turn, Park teaches that 20% PAI solution in DMAc applied onto a stainless plate, cast to a thickness of 700 um, and then dried using hot air at 130° C for 30 minutes to form a film. Subsequently, the film was detached from the stainless plate, and then fixed on a frame by a pin. Thereafter, the frame fixed with the film was put into a vacuum oven, slowly heated from 100° C to 300° C for 2 hours, and then
slowly cooled to separate the film from the frame, thereby obtaining a polyamide-imide copolymer film. Thereafter, the obtained polyamide-imide copolymer film was heat-treated at 300° C for 30 minutes (see Example 1 at 0029). 

Thus, both Applicant’s and Park’s films inherently possess the same physical properties, since they teach the same PAI composition, prepared by the analogous methods.

Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant’s and Park’s PAI films, since they obtained from the same copolymer by analogous method.   

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/477730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference application claims a polyamide-imide film, formed from  2,2'-bis(trifluoromethyl)-4,4'-diaminobiphenyl (TFDB), 2,2'-bis(3,4-dicarboxyphenyl) hexafluoropropane dianhydride (6-FDA terephthaloyl chloride (TPC) and 1,1'-biphenyl-4,4'- dicarbonyl dichloride (BPDC) (see claim 7).

The polyamide-imide film above  has a yellow index of 3 or less, a haze of 1% or less, a transmittance of 88% or more, a modulus of 5.5 GPa or more, and a surface hardness of HB or higher, based on a thickness of 50 pm (see claim 4).

Thus, Application No. 16/477730 claims a PAI film, having the same structure as the claimed one and possess the same properties as recited in claims 3-8 of instant Application.

However, Application No. 16/477730 fails to teach physical properties recited in claims 1 and 2.

"Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Thus, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant’s and Park’s PAI films, since they obtained from the same copolymer by analogous method.   

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765